DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 23 September 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings, specification, and claims previously set forth in the Non-Final Office Action mailed 25 June 2021 except where noted below. Claim 7 has been canceled and claims 1-6 and 8-20 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metric(s) utilizing the temperature data" in lines 8-9, “the feature(s) determined” in line 12, and “from the metric(s)” in line 12.  The claim fails to recite the proper antecedent basis for these limitations, specifically for the terms “the metric(s)” and “the feature(s)”. The use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the metric(s)” and “at least one metric” are not equivalent and “the metric(s)” does not provide sufficient clarity to be used as all of the metrics utilizing temperature data, or if it is possible that only one metric utilizes temperature data, or if some but not all of the metric(s) utilize temperature data (and if so, which of the metrics utilize the temperature data). The same argument applies to the limitation “the feature(s)”. It is recommended that the terms in these limitations be amended to “the at least one metric”, “the at least one feature”, and “the at least one metric”, respectively. 
Claim 1 additionally recites the limitation “utilizing the temperature data from a particular sensor” in lines 8-9 of the claim. There is insufficient antecedent basis for this limitation, as well as insufficient clarity. The antecedent basis for “the temperature data” comes from the limitation “temperature data from at least one temperature sensor over a period of time”, wherein the temperature data may be interpreted as coming from a single temperature sensor or from multiple temperature sensors, with no indication of selection of a particular sensor or sensors from which the data should be received. This limitation refers to temperature data from only a particular sensor such that ”the temperature data from a particular sensor” and “temperature data from at least one temperature sensor over a period of time” are not equivalent and “the temperature data from a particular sensor” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase. It is additionally unclear how a particular sensor is chosen to be utilized as well as whether multiple metrics may be calculated utilizing data from only a single sensor or if each metric is derived from data from a separate temperature sensor. The present wording allows that the limitation be read as referring to either one or several metrics, however, in the case of multiple metrics, the claim language provides no way of meaningfully distinguishing whether each metric of the multiple metrics utilizes the same particular sensor or if each metric may utilize a different particular sensor. At present the limitation is interpreted to refer to calculating at least one metric, with each metric utilizing 
Claim 8 recites the limitation “wherein the classifier is at least one of…XGBoost” in lines 1-4 of the claim. There is insufficient clarity in this limitation as XGBoost itself is not a type of classifier but rather an open-source software library. The limitation is interpreted to refer to utilizing the gradient boosting algorithm of XGBoost as a classifying technique. Applicant’s own reference (Page 13 of applicant’s remarks—“apmonitor.com…”) refers to XGBoost as an algorithm or gradient boosting package which may be used for classification and regression, such that XGBoost itself is not a classifier, but a software library which includes algorithms which may be used for classification. Furthermore, additional sources (“XGBoost Documentation”-Intro) described XGBoost as an optimized distributed gradient boosting library which can solve various data science problems.
Claim 9 also recites the limitation "the metric(s) of the temperature data" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “the at least one metric of the temperature data”.
Claim 10 recites the limitation "prior to calculating the metric(s)" in line 2 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “prior to calculating the at least one metric(s)”. The use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the metric(s)” and “at least one metric” are not equivalent and “the metric(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase “at least one metric”; in particular, when referring to prior to calculating the “metric(s)”, for instance, it is not clear whether the limitation refers to a step occurring prior to calculating all of the metrics, or if it is possible that the step occurs prior to calculating only one of the metrics, or if the step occurs prior to calculating some but not all of the metric(s) (and if so, which
Claim 11 recites the limitation “utilizing a metric from multiple temperature sensors” in lines 1-2 of the claim. There is insufficient clarity in this limitation; it is not clear whether the limitation is referring to using the same metric from each of multiple temperature sensors or if it is referring to using any metric from each of multiple temperature sensors. The presence of an example within the specification (Page 14 of applicant’s remarks) does not make the limitation clear and in applicant’s own language only provides one example, such that other combinations may be possible in the current claim language. At present, the limitation is interpreted to refer to using the same metric from each of multiple temperature sensors. 
Claim 11 also recites the limitations “at least one of the features” in line 1.  The claim fails to recite the proper antecedent basis and has insufficient clarity in this limitation. At present it is not clear whether “the features” is meant to refer to all of the “at least one feature(s)” of claim 1, or if this is some subset of the “at least one feature(s)”. The use of “(s)” in this term leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one feature is utilized. The phrases “the feature(s)” and “at least one feature” are not equivalent and “the feature(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase. At present, the limitation is interpreted as referring to at least one of all of the at least one features of claim 1. It is recommended that the limitations be amended to “at least one of the at least one feature(s)”.
Claim 12 recites the limitation "at least one of the feature(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis and has insufficient clarity in this limitation. At present it is not clear whether “the features” is meant to refer to all of the “at least one feature(s)” of claim 1, or if this is some subset of the “at least one feature(s)”. The use of “(s)” in this term leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one feature is utilized. The phrases “the feature(s)” and “at least one feature” are not equivalent and “the feature(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase. At present, the 
The term "approximately" in claim 13 is a relative term which renders the claim indefinite.  The term "approximately twenty-four hours" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, it is not clear from the claim language whether the use of “approximately” refers to a difference of minutes, a few hours, or many hours, which is relevant when considering the subject matter of tissue assessment, wherein a matter of hours may create significant change in the accuracy or relevance of the assessment.  Per applicant’s argument as to the example given by paragraph [0083] of the specification, while this may be seen as offering some amount of clarification as to the definition of “approximately” for the purposes of the claimed device, it is still unclear whether the period of time is intended to be within 1 hour (+/-) of the approximated period of time, or if it is meant to be between 0.5 and 1.5 times the selected period of time (such that approximately 24 hours may be between 12 hours and 36 hours). As discussed in MPEP 2173.05(b)(I), while, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. The claim is henceforth interpreted as referring to the period of time as being within 1 hour (+/-) of the approximated period of time (i.e. between 23 and 25 hours for this specific limitation).
Claim 14 recites the limitation "wherein the metric(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “wherein the at least one metric(s)”. The use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the metric(s)” and “at least one metric” are not equivalent and “the metric(s)” does not all of the metrics including one or more of the three possibilities, or if it is possible that only one of the metrics includes one or more of the three possibilities, or if some but not all of the metric(s) (and if so, which of the metrics) include one or more of the three possibilities. Furthermore, it is not clear, if there is only one metric, how said metric could include one or more of a mean, an LLE, and an SHE at the same time.
Claim 15 recites the limitation "wherein the feature(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. The use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the feature(s)” and “at least one feature” are not equivalent and “the feature(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase “at least one feature”; in particular, when referring the “feature(s)” including one or more of a Mean1, an LLE7, and an SHE12, for instance, it is not clear whether the limitation refers to all of the features including one or more of the three possibilities, or if it is possible that only one of the features includes one or more of the three possibilities, or if some but not all of the feature(s) (and if so, which of the features) include one or more of the three possibilities. Furthermore, it is not clear, if there is only one feature, how said feature could include one or more of a mean1, an LLE7, and an SHE12 at the same time. It is recommended that the limitation be amended to “wherein the at least one feature(s)”.
The term "approximately" in claim 17 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, it is not clear from the claim language whether the use of “approximately” refers to a difference of minutes, a few hours, or many hours, which is relevant when 
Claim 18 recites the limitation "wherein the metric(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. The use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the metric(s)” and “at least one metric” are not equivalent and “the metric(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase “at least one metric”; in particular, when referring the “metric(s)” including one or more of a SensorDiff and an ApEn, for instance, it is not clear whether the limitation refers to all of the metrics including one or more of the two possibilities, or if it is possible that only one of the metrics includes one or more of the two possibilities, or if some but not all of the metric(s) (and if so, which of the metrics) include one or more of the two possibilities. Furthermore, it is not clear, if there is only one metric, how said metric could include one or more
Claim 19 recites the limitation "wherein the feature(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. The use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the feature(s)” and “at least one feature” are not equivalent and “the feature(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase “at least one feature”; in particular, when referring the “feature(s)” including one or more of a SensorDiff3, an ApEn3, and an ApEn5, for instance, it is not clear whether the limitation refers to all of the features including one or more of the three possibilities, or if it is possible that only one of the features includes one or more of the three possibilities, or if some but not all of the feature(s) (and if so, which of the features) include one or more of the three possibilities. Furthermore, it is not clear, if there is only one feature, how said feature could include one or more of a SensorDiff3, an ApEn3, and an ApEn5 at the same time. It is recommended that the limitation be amended to “wherein the at least one feature(s)”.
Claim 20 recites the limitation “the classifier is an XGBoost classifier” in lines 1 of the claim. There is insufficient clarity in this limitation as XGBoost itself is not a type of classifier but rather an open-source software library. The limitation is interpreted to refer to utilizing the gradient boosting algorithm of XGBoost as a classifying technique. Applicant’s own reference (Page 13 of applicant’s remarks—“apmonitor.com…”) refers to XGBoost as an algorithm or gradient boosting package which may be used for classification and regression, such that XGBoost itself is not a classifier, but a software library which includes algorithms which may be used for classification. Furthermore, additional sources (“XGBoost Documentation”-Intro) described XGBoost as an optimized distributed gradient boosting library which can solve various data science problems.
Claims 2-6 and 8-20 are further rejected under 35 U.S.C. 112(b) for indefiniteness as they depend from claim 1, which has been rejected as indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receive temperature data from at least one temperature sensor over a period of time; calculate at least one 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "receive temperature data from at least one temperature sensor over a period of time; calculate at least one metric of the temperature data, the metric(s) utilizing the temperature data from a particular sensor over the period of time and being indicative of variability in the temperature data; and determine a tissue assessment by utilizing a classifier with at least one feature input to the classifier, the feature(s) determined from the metric(s)” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “A system for assessing tissue, the system comprising: at least one programmable processor; and a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations”. The limitations of “a programmable processor”, “a non-transitory, machine-readable medium”, “a temperature sensor”, and “a classifier” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the temperature data is received from multiple temperature sensors, wherein multiple metrics are calculated from the temperature data, and wherein multiple features are input to the classifier.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the tissue assessment is normal, benign, or malignant.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “further comprising the at least one temperature sensor.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). As described above in paragraph 19, “a temperature sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic temperature sensor which Holmes (U.S. 20100056945 A1) describes as both routine and conventional in its description of “thermistors, whose use as temperature sensors is well known in the art” (Paragraph 
Besides the abstract idea of claims 1 and 4, claim 5 recites the limitation “further comprising a wearable device, wherein the at least one temperature sensor is integrated into the wearable device.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a wearable device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic article of clothing which Simpson (WO 2012143721 A1) describes as both routine and conventional in its description of “inserts for use in combination with bras to enhance the size, shape or presentation of a breast(s) are known in the art and could be adapted to include a temperature sensor or a plurality of temperature sensors” (Page 10, lines 26-29).This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claims 1 and 4-5, claim 6 recites the limitation “wherein the wearable device is a bra.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a bra” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic bra which Simpson (WO 2012143721 A1) describes as both routine and conventional in its description of “inserts for use in combination with bras to enhance the size, shape or presentation of a breast(s) are known in the art and could be adapted to 
Besides the abstract idea of claims 1, claim 8 recites the limitation “wherein the classifier is at least one of: Bayes Net (BN), Naive Bayes (NB), Radial Basis Function Neural Network (RBFNN), Support Vector Machine (SVM) with a Radial Basis Function kernel, Sequential Minimal Optimization (SMO), Naive Bayes Tree (NB3Tree), Decision Tree (DT), XGBoost, and Adaboost and Bagging meta-classifiers.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a classifier” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic classifier which Holmes (U.S. 20100056945 A1) describes as both routine and conventional in its description of “there are many classifier systems that could be used and that are well known in the art” (Paragraph 0032). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the metric(s) of the temperature data include at least one of: Mean, Variance (Mar), Approximate Entropy (ApEn), Fractal Dimension (FD), Second Order Moment, Short Hurst Exponent (SHE), Largest Lyapunov Exponent (LLE), Mobility (Mob), Wavelet Entropy (WEnt), and Permutation Entropy (PE).” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein at least one of the features is determined utilizing a metric from multiple temperature sensors”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein at least one of the features utilizes the temperature data from one side of a body and temperature data from a corresponding location on the opposite side of the body”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein the period of time is approximately twenty-four hours”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claims 1 and 13-14, claim 15 recites the limitation “wherein the features include one or more of a Mean1, an LLE7, and an SHE 12”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13, claim 16 recites the limitation “wherein the classifier is an SVM classifier with a Radial Basis Function kernel”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “wherein the period of time is approximately two hours”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1 and 17-18, claim 19 recites the limitation “wherein the features include one or more of a SensorDiff3, an ApEn3, and an ApEn5”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1 and 17, claim 20 recites the limitation “wherein the classifier is an XGBoost classifier”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmes (U.S. 20100056945 A1).
aim 1, Holmes teaches a system for assessing tissue (Abstract—a system used to collect temperature readings of a breast tissue of a subject….classified as either suspect or non-suspect tissue), the system comprising: at least one programmable processor; and a non-transitory, machine-readable medium (Paragraph 0037—the portable computing device would consist of a microprocessor and storage unit attached to 16 thermal sensors; microprocessor/storage system 100, Fig. 1A) storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Paragraphs 00026, 0028—collected temperature readings are classified using one or more classifier systems…classifier system is an algorithm that accepts data as an input after being trained) comprising: receive temperature data from at least one temperature sensor (Temperature sensors 112, Fig. 1A) over a period of time (Paragraph 0037—sensors collect temperature data from surrounding tissue of the breasts at regular time intervals over a period of time); calculate at least one metric of the temperature data, the metric(s) utilizing the temperature data from a particular sensor over the period of time and being indicative of variability in the temperature data (Paragraph 0030—a goal of the system is to enable the classifier to associate average temperature readings that decrease over time with non-cancerous tissue, such that the system teaches the use of an average temperature as some sort of input into a classifier; Paragraph 0047-0049—temperature readings would be normalized to a common range such as from 0 to 100, which may be seen as indicative of variability as they would then provide for easier identification of high and low temperatures, outliers, etc…; Paragraph 0062—the system classifies temperature readings over time, as it provides for an example of “if temperature readings are above 36 Celsius for 12 consecutive hours, the class is cancer”; Paragraph 0063—the classifier system utilizes the variance and mean of the input signals as a first step in classification, where the variance and mean of the inputs are then utilized as inputs for cluster centers; Paragraph 0083—one embodiment of the invention allows for the storing of readings from all sensors for the monitoring period of time, or otherwise the use of a delimiter to over time); and determine a tissue assessment by utilizing a classifier (Paragraph 0031—the output of the classifier system could vary depending on the number of classes needed. For example…cancerous and non-cancerous) with at least one feature input to the classifier, the feature(s) determined from the metric(s) (Paragraph 0045-46—each thermistor and thermistor pair and the corresponding data may be identified; Paragraph 0048—normalization of the temperature readings can be done by taking each temperature reading and dividing it by the maximum temperature reading in the data; Paragraph 0091—may find abnormalities such as fluctuations of temperature on a particular sensor).
Regarding claim 2, Holmes teaches the system of claim 1, wherein the temperature data is received from multiple temperature sensors (Paragraph 0040—a total of 16 sensors are used to collect temperature measurements), wherein multiple metrics are calculated from the temperature data (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), and wherein multiple features are input to the classifier (Paragraph 0045-46—each thermistor and thermistor pair and the corresponding data may be identified; Paragraph 0048—normalization of the temperature readings can be done by taking each temperature reading and dividing it by the maximum temperature reading in the data; Paragraph 0091—may find abnormalities such as fluctuations of temperature on a particular sensor).
Regarding claim 3, Holmes teaches the system of claim 1, wherein the tissue assessment is normal, benign, or malignant (Paragraph 0088—classifications were normal, benign, cancerous).
Regarding claim 4, Holmes teaches the system of claim 1 further comprising the at least one temperature sensor (Paragraph 0041—the system including temperature sensors used to collect temperature readings).

Regarding claim 7, Holmes teaches the system of claim 4, wherein the at least one temperature sensor measures the temperature data at one or more particular locations on a breast (Paragraph 0026—set of temperature sensors placed on the left and right breasts of a patient in accordance with a predefined pattern; Fig. 4—relative positioning of thermal sensors on breasts of a subject).
Regarding claim 8, Holmes teaches The system of claim 1, wherein the classifier is at least one of: Bayes Net (BN), Naive Bayes (NB), Radial Basis Function Neural Network (RBFNN) (Paragraph 0057—a radial basis function network), Support Vector Machine (SVM) (Paragraph 0035—one support vector machine) with a Radial Basis Function kernel (Paragraph 0079-0080—the SVM has the ability to generalize well on sparse training data…radial basis function kernels are commonly used to resolve boundary problems), Sequential Minimal Optimization (SMO), Naive Bayes Tree (NB3Tree), Decision Tree (DT) (Paragraph 0035—one decision tree), XGBoost, and Adaboost and Bagging meta-classifiers.
Regarding claim 9, Holmes teaches the system of claim 1, wherein the metric(s) of the temperature data include at least one of: Mean (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), Variance (Var) (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), Approximation Entropy (ApEn), Fractal Dimension (FD), Second Order Moment, Short Hurst Exponent (SHE), Largest Lyapunov Exponent (LLE), Mobility (Mob), Wavelet Entropy (WEnt), and Permutation Entropy (PE).
Regarding claim 10, Holmes teaches the system of claim 1, the operations further comprising analyzing the temperature data to identify and remove data outliers prior to calculating the metric(s) (Paragraph 0049—outliers or other anomalous temperature readings would preferably filtered out by 
Regarding claim 13, Holmes teaches the system of claim 1, wherein the period of time is approximately twenty-four hours Paragraph 0039—a patient would wear the device for a total of 24 hours).
Regarding claim 14, Holmes teaches the system of claim 13, wherein the metric(s) include one or more of a Mean (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), a Largest Lyapunov Exponent, and a Short Hurst Exponent.
Regarding claim 16, Holmes teaches the system of claim 13, wherein the classifier is an SVM classifier with a Radial Basis Function kernel (Paragraph 0079-0080—the SVM has the ability to generalize well on sparse training data…radial basis function kernels are commonly used to resolve boundary problems).
Regarding claim 17, Holmes teaches the system of claim 1, wherein the period of time is approximately two hours (Fig. 6—time period given is 120 minutes, or two hours).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-12, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Doss (U.S. Patent No. 3960138 A).
Regarding claim 6, Holmes teaches the system of claim 5. However, Holmes does not teach wherein the wearable device is a bra. Doss teaches a breast thermography system including a bra with 
Regarding claim 11, Holmes teaches the system of claim 1. However, Holmes does not teach wherein at least one of the features is determined utilizing a metric from multiple temperature sensors. Doss teaches a breast thermography system wherein a feature is determined utilizing a metric from multiple temperature sensors (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from mean measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15). 
Regarding claim 12, Holmes teaches the system of claim 1. However, Holmes does not teach wherein at least one of the features utilizes the temperature data from one side of a body and temperature data from a corresponding location on the opposite side of the body. Doss teaches a breast thermography system where a feature is determined using temperature data from opposite sides of the body (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13 which are on opposite sides of the body, i.e. left and right sides, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect 
Regarding claim 15, Holmes teaches the system of claim 14. However, Holmes does not teach wherein the features include one or more of a Mean1, a LLE7, and a SHE 12. Doss teaches a breast thermography device wherein a mean is determined for a specific sensor, equivalent to a Mean1 (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; separate mean measurements must be found for each of the two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
Regarding claim 18, Holmes teaches the system of claim 17. However, Holmes does not teach wherein the metric(s) include one or more of a SensorDiff and an ApEn. Doss teaches a breast thermography device wherein a difference in means for two sensor signals is determined, equivalent to a SensorDiff determination (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of  Spurlock (U.S. 20190106732 A1).
Regarding claim 20, Holmes teaches the system of claim 17, including a classifier. However, Holmes does not teach wherein the classifier is an XGBoost classifier. Spurlock teaches a disease diagnosing system which utilizes machine learning, wherein one classifier is XGBoost (Paragraph 0051). It would have been obvious to combine the assessment system of Holmes with the XGBoost classifier of Spurlock in order to predictably improve the accuracy of the classification by reducing bias and variance (Spurlock, paragraph 0051).

Response to Arguments
Applicant’s arguments, see pages 7-8 of applicant's remarks, filed 23 September 2021, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant's arguments filed 23 September 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. While portions of various rejections have been overcome by applicant’s arguments, claims 1-6 and 8-20 remain rejected under 35 U.S.C. 112(b). 
In particular, with regard to rejections for lack of antecedent basis and clarity regarding the use of the phrases “the feature(s)” and “the metric(s)”, the use of “(s)” in each of these terms leads to a lack of clarity due to the lack of specific antecedent basis in cases where more than one metric or feature is utilized. The phrases “the metric(s)” and “at least one metric” are not equivalent and “the metric(s)” does not provide sufficient clarity to be used as shorthand having antecedent basis in the phrase “at least one metric”; for instance, when referring to “metric(s)” utilizing temperature data, for instance, it is not clear whether the limitation refers to all of the metrics utilizing temperature data, or if it is possible that only one metric utilizes temperature data, or if some but not all of the metric(s) utilize temperature data (and if so, which of the metrics utilize the temperature data). The same argument applies to the limitation “the feature(s)”.
With regard to rejections for the use of the phrase “XGBoost classifier”, applicant’s own reference (Page 13 of applicant’s remarks—“apmonitor.com…”) refers to XGBoost as an algorithm or gradient boosting package which may be used for classification and regression, such that XGBoost itself is not a classifier, but a software library which includes algorithms which may be used for classification. Furthermore, additional sources (“XGBoost Documentation”-Intro) described XGBoost as an optimized distributed gradient boosting library which can solve various data science problems.
With regard to rejections for the use of the modifier “approximately”, it is not clear from the claim language whether the use of “approximately” refers to a difference of minutes, a few hours, or many hours, which is relevant when considering the subject matter of tissue assessment, wherein a matter of hours may create significant change in the accuracy or relevance of the assessment.  Per .
Applicant's arguments filed 23 September 2021 with respect to the rejection of claims 1-6 and 8-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. In particular, applicant argues that “Claim 1 includes elements not practicably be performed in the mind”, further specifying that “the human mind is not capable of receiving temperature data from at least one temperature sensor” and “utilizing a classifier” are actions only performable by machines. However, as discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described elements of temperature sensors and a classifier still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a technological environment.
.
Applicant's arguments filed 23 September 2021 regarding the rejection of claims 1-20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. In particular, applicant argues that Holmes “fails to disclose or suggest” the element of claim 1 of “inputting into a classifier a metric calculated from data received over a period of time, which is indicative of temperature data variability”.  However, Holmes specifically notes a goal of the system is to enable the classifier to associate average temperature readings that decrease over time with non-cancerous tissue, such that the system teaches the use of an average temperature, a kind of metric which would be indicative of temperature data variability and which is observed as changing over time, as some sort of input into a classifier (Paragraph 0030).  While various embodiments of the system of Holmes may individually fail to disclose the elements as argued by applicant, it is clear that the noted limitation is taught generally by this stated goal, in particular as the broadest interpretation of claim 1 allows for a metric to be broadly defined so long as it is indicative of temperature data variability from the temperature sensors. Additional portions of Holmes make clear that even if this statement did not teach the limitation of the instant claim, there is still reason to believe that applicant’s claim is obvious in view of Holmes (Paragraph 0047-0049—temperature readings would be normalized to a common range such as from 0 to 100, which may be seen as indicative of variability as they would then provide for easier identification of high and low temperatures, outliers, etc…; Paragraph 0062—the system classifies temperature readings over time, as it provides for an example of “if temperature readings are above 36 Celsius for 12 consecutive hours, the class is cancer”; Paragraph 0063—the classifier system utilizes the variance and mean of the input over time).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791